                                           Case 3:20-cv-00633-SI Document 102 Filed 03/19/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARC SILVER, et al.,                               Case No. 20-cv-00633-SI
                                   8                    Plaintiffs,
                                                                                            ORDER RE: APPOINTMENT OF
                                   9             v.                                         SPECIAL MASTER
                                  10     BA SPORTS NUTRITION, LLC,                          Re: Dkt. No. 101
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to Federal Rule of Civil Procedure 53(b)(1), the Court hereby provides the parties

                                  14   notice that it intends to appoint Martin Quinn of JAMS as a Special Master to oversee discovery in

                                  15   this case, unless the parties agree on a different individual. If the parties wish to jointly propose a

                                  16   different individual to act as Special Master, the parties shall file a letter doing so no later than

                                  17   March 26, 2021.

                                  18
                                  19          IT IS SO ORDERED.

                                  20

                                  21   Dated: March 19, 2021                         ______________________________________
                                                                                       SUSAN ILLSTON
                                  22                                                   United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
